DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 08/23/2022:
Claims 10-14 are pending.
Claims 1-9 and 15 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of claims 10-14 in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application be made without serious burden. This is not found persuasive because the restriction for a national stage application requires unity of invention, which is fulfilled only where there is a “special technical feature” that makes a contribution over the prior art. In the instant case, Groups I, II, and III do not contain a “special technical feature” that make a contribution over the prior art in view of Kerrigan (US20160347000) and Fink et al. (US20180141274). The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10, 12, and 14 are objected to because of the following informalities: 
Regarding claim 10, the Examiner respectfully suggests “hot gas or liquid or a generator of heat” in line 18 read “hot gas or liquid, or a generator of heat” to clarify two different options presented in a list.
Regarding claim 12, the Examiner respectfully suggests “strand of expanded polymer with a solid core” in line 2 read “strand of an expanded polymer with a solid core”. Further, the Examiner respectfully suggests “so that it the outer layer” in line 3 read “so that the outer layer”.
Regarding claim 14, the Examiner respectfully suggests “providing strand” in line 6 pg. 6 read “providing a strand” and “of expanded polymer” in line 4, 6, 7, 9, and 11 read “of the expanded polymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a strand of expanded polymer with a solid core” in line 2 pg. 5. It is unclear whether “a strand of expanded polymer” refers to a strand of expanded polymer previously recited in line 4-5 of claim 11 on pg. 4, or whether the Applicant is referring to a different strand of expanded polymer. Clarification and correction is required.
Claim 12 recites the limitation “a polymer” and “a blowing agent” in line 4, and “an expanded polymer” in line 5. It is unclear whether “a polymer” refers to the expanded polymer previously recited in claim 10 or a different polymer. Further, it is unclear whether “a blowing agent” refers to the blowing agent previously recited in claim 10 or a different blowing agent. It is also unclear whether “an expanded polymer” of claim 12 refers to an expanded polymer recited in claim 10 or a different polymer. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan (US20160347000).
Regarding claim 10, Kerrigan teaches a method for preparing a three-dimensional object (Abstract: “A device and method manufacture an object for a user by fused deposition”) made at least partially of an expanded polymer ([0038] additives including chemical blowing agents and cellular expanding agents can be mixed together with the pellets and placed into the hopper that will result in foam being extruded from the nozzle… blowing agent expands when exposed to the heat of the heating element 26, forming bubbles that turn the liquid into a foam), the method being performed in a three-dimensional printing system (see devices in Figure 1) comprising:
a printing device (extruder 14; Figure 2) configured to transport and deposit a strand of expanded polymer including a blowing agent ([0038] additives including chemical blowing agents and cellular expanding agents can be mixed together with the pellets and placed into the hopper that will result in foam being extruded from the nozzle) onto a surface (build platform 12; Figure 1)
and a three-dimensional movement device (carriage 16; Figure 2) configured to enable depositing of the strand of expanded polymer at a predetermined time at a precise position within a three-dimensional matrix ([0026] a carriage 16 that permits the extruder 14 to slide back and forth along an X-axis parallel to the build surface (left to right), using a belt and motors to control the exact position of the extruder 14. Either the carriage 16 or the build platform 12 may move in a perpendicular Y-axis (front to back) to position the extruder 14 correctly. The extruder 14 may be lifted and lowered along a vertical Z-axis using screws and motors that adjust the height of the extruder mounting bracket on the carriage 16. The movement of the carriage 16 via a stepper or servo motor is controlled with a 3D printer control system and software), 
the printing device comprising: 
a feed section ([0034] a portion of the length of the barrel 34 beginning at the top near the hopper base 22), 
a transporting section ([0033] feed conveyor 32… other portion traverses the inside of the barrel 34), 
a surface melting section ([0031] heat sink 28 conductively absorbs heat generated by the heating element 26, constraining the heat to a lower portion of the barrel 34 and [0036] heating element 26 is placed toward the end of the barrel) and 
a terminal printing head section (end of barrel 34) configured to deposit the strand of expanded polymer onto the surface ([0036] the end of the barrel 34 can be fitted into its top, an extrusion nozzle 36 can be fitted into its bottom), 
each of the feed section, the transporting section, the surface melting section, and the printing head section is a tubular section (barrel 34; Figure 4) having the same inner diameter (see inside of barrel 34 in Figure 5A), and 
the surface melting section comprising a solid-state welding element, a laser beam, a generator of hot gas or liquid or a generator of heat by an exothermal reaction (heating element 26 in Figure 3; [0032] constituent components of the heating element 26; namely, a heating block 38, two heating cartridges 40a, 40b, and a thermocouple 42; Figure 4).
Regarding claim 13, Kerrigan teaches the method in accordance with claim 10, the expanded polymer selected from the group consisting of thermoplastic polyurethanes ([0038] Various suitable thermoplastic materials may be used, including polyurethane)… thermoplastic elastomers ([0012] solid thermoplastic pellets are flexible or elastomeric).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US20180141274), and further in view of Kerrigan (US20160347000).
Regarding claim 11, Fink teaches a method for preparing a three-dimensional object (Abstract: “a method for printing a three dimensional structure”) made at least partially of a polymer ([0111] fiber fusion domain is provided as a thermoplastic polymer to provide the flexural strength required for 3D-printing of the fiber while protecting the interior functional domain of the fiber), the method being performed in a three-dimensional printing system comprising: 
a printing device (print nozzle 16; Figure 19) configured to transport and deposit a strand of polymer onto a surface ([0127] print nozzle design is tailored to enable relatively high-speed dispensing of a functional fiber provided herein) and 
a three-dimensional movement device configured to enable depositing of the strand of polymer at a predetermined time at a precise position within a three-dimensional matrix ([0145] translation speed at which the nozzle itself move), 
the printing device comprising: 
a feed section (top nozzle inlet 312 in Figure 19; see annotated Figure 19 below), 
a transporting section (see annotated Figure 19 below), 
a surface melting section (nozzle heating tube 314; Figure 19) and 
a terminal printing head section (bottom nozzle outlet 316; Figure 19) configured to deposit the strand of polymer onto the surface ([0133] fiber is heated while passing through the heating tube, and exits the outlet 316 of the nozzle), 
the Page 4 of 7Appl. No. 17/270,194=thethemethod comprising: 
providing a strand of polymer (continuous length of the fiber 10; Figure 1) with a solid core (functional domain 12 of the fiber; Figure 1) and an outer layer (fusion domain 14; Figure 1) having a lower melting point than the solid core so that the outer layer can be molten, without melting the solid core ([0048] the surface of the fusion domain 14 to be heated to a temperature that enables the fiber to form geometric turns and that enables the fusion domain to adhere to itself, while prohibiting any significant heating of the functional domain of the fiber), 
transferring the strand of polymer into the feed section of the printing device ([0128] channel 310 is a guiding channel for feeding a fiber through the nozzle; fiber must be fed through nozzle inlet 312 to reach the nozzle outlet 316 as shown in Figure 19), transporting the strand of polymer in the printing device into the surface melting section ([0129] precise feeding of a fiber into the heating tube of the nozzle), the surface portion of the strand of polymer being molten, but not the interior thereof ([0048] the surface of the fusion domain 14 to be heated to a temperature that enables the fiber to form geometric turns and that enables the fusion domain to adhere to itself, while prohibiting any significant heating of the functional domain of the fiber. Under these conditions, the materials within the functional domain are maintained in a solid state during the 3D-print process), and 
depositing the strand of polymer by discharging it from the printing device ([0048] fiber is dispensed from the print nozzle). However, Fink fails to teach the polymer, which can be a thermoplastic polyurethane, is an expanded polymer and the strand of expanded polymer including a blowing agent. 
In the same field of endeavor pertaining to a method for extrusion-based additive manufacturing, Kerrigan teaches extruding thermoplastic polymer strands, including polyurethane ([0038] Various suitable thermoplastic materials may be used, including polyurethane), which are an expanded polymer and include a blowing agent ([0038] chemical blowing agents and cellular expanding agents can be mixed together with the pellets and placed into the hopper that will result in foam being extruded from the nozzle). Adding a blowing agent to expand the polymer when being extruded from the nozzle alters the density of the manufactured object ([0038] To alter the density of the manufactured object, additives including chemical blowing agents and cellular expanding agents can be mixed together with the pellets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polymer of Fink be an expanded polymer and for the strand of expanded polymer to include a blowing agent, as taught by Kerrigan, for the benefit of altering the density of the manufactured object.

    PNG
    media_image1.png
    329
    503
    media_image1.png
    Greyscale


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US20160347000), and further in view of Farmer et al. (US20130337256) and Busbee (US20210039399).
Regarding claim 12, Kerrigan teaches the method in accordance with claim 10, including extruding a polymer including a blowing agent into an expanded polymer strand, as discussed in the rejection of claim 1. However, Kerrigan fails to teach the strand of expanded polymer has a solid core and an outer layer having a lower melting point than the solid core so that the outer layer can be molten, without melting the solid core capable of being prepared by extruding a polymer including a nucleating agent with an at least partially crystalline foamed core and a substantially amorphous outer layer.
In the same field of endeavor pertaining to a method for extrusion-based additive manufacturing, Farmer teaches the strand of polymer (Figure 1) has a solid core (core 1; Figure 2) and an outer layer (sheath 2; Figure 2) having a lower melting point than the solid core so that the outer layer can be molten, without melting the solid core ([0007] The present invention provides a reinforcement portion which not only has a higher melting point but also a higher crystallinity than the matrix portion) capable of being prepared by extruding a polymer including an at least partially crystalline core and a substantially amorphous outer layer ([0043] thermoplastic semi-crystalline polymeric reinforcement portion (or core) 1 which occupies a central axis 1a of the filament and is surrounded by a thermoplastic amorphous polymeric matrix portion (or sheath) 2). By having a core with a high melting point relative to the outer layer, the filament can be extruded without melting the core portion and destroying its relatively high crystallinity. With maintaining its crystallinity during extrusion, the core can retain attractive properties such as high yield strength in the printed product ([0007] By combining high crystallinity with high melting point in the reinforcement portion, the filament can be extruded from the extrusion head without melting the reinforcement portion and destroying its relatively high crystallinity. As a result the reinforcement portion of the filament can retain attractive properties such as high yield strength and/or piezoelectric properties in the final product).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the strand of expanded polymer of Kerrigan have a solid core and an outer layer such that an at least partially crystalline foamed core and a substantially amorphous outer layer, as taught by Farmer, for the benefit of retaining the core’s crystallinity during extrusion, and therefore, its attractive properties such as high yield strength.
However, Kerrigan modified with Farmer fails to teach the polymer including a nucleating agent. In the same field of endeavor pertaining to a method for extrusion-based additive manufacturing, Busbee teaches the polymer including a nucleating agent ([0189] In some embodiments, additives are introduced into the mixture… nucleation promotors and [0190] As a non-limiting example, hollow glass spheres or hollow elastomer spheres (e.g., hollow polyurethane spheres) may be incorporated into polyurethanes or other polymers as discussed herein to reduce density, increase stiffness, reduce dielectric constant, provide more nucleation sites for bubble formation). A nucleation agent may be incorporated into polyurethanes to provide more nucleation sites for bubble formation ([0190] provide more nucleation sites for bubble formation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polymer of Kerrigan modified with Farmer (such as polyurethane in the case of Kerrigan) include a nucleating agent, as taught by Busbee, for the benefit of providing more nucleation sites for bubble formation.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US20180141274), and further in view of Kerrigan (US20160347000) and Waatti et al. (US20170129178).
Regarding claim 14, Fink teaches a method for preparing a three-dimensional object (Abstract: “a method for printing a three dimensional structure”) made at least partially of a   polymer ([0111] fiber fusion domain is provided as a thermoplastic polymer to provide the flexural strength required for 3D-printing of the fiber while protecting the interior functional domain of the fiber), the method comprising: Page 5 of 7Appl. No. 17/270,194 Amendment dated August 23, 2022 Reply to Office Action of June 23, 2022
providing strand of polymer (continuous length of the fiber 10; Figure 1) with a solid core (functional domain 12 of the fiber; Figure 1) and an outer layer (fusion domain 14; Figure 1) having a lower melting point than the solid core so that it can be molten, without melting the solid core ([0048] the surface of the fusion domain 14 to be heated to a temperature that enables the fiber to form geometric turns and that enables the fusion domain to adhere to itself, while prohibiting any significant heating of the functional domain of the fiber),	
transferring the strand of polymer into the feed section of a printing device ([0128] channel 310 is a guiding channel for feeding a fiber through the nozzle; fiber must be fed through nozzle inlet 312 to reach the nozzle outlet 316 as shown in Figure 19),	
transporting the strand of polymer in the printing device ([0128] channel 310 is a guiding channel for feeding a fiber through the nozzle), 
melting the surface portion of the strand of polymer, but not the interior thereof ([0048] the surface of the fusion domain 14 to be heated to a temperature that enables the fiber to form geometric turns and that enables the fusion domain to adhere to itself, while prohibiting any significant heating of the functional domain of the fiber. Under these conditions, the materials within the functional domain are maintained in a solid state during the 3D-print process), 
depositing the strand of polymer by discharging it from the printing device ([0048] fiber is dispensed from the print nozzle).
However, Fink fails to teach the polymer, which can be a thermoplastic polyurethane, is an expanded polymer. 
In the same field of endeavor pertaining to a method for extrusion-based additive manufacturing, Kerrigan teaches extruding thermoplastic polymer strands, including polyurethane ([0038] Various suitable thermoplastic materials may be used, including polyurethane), which are an expanded polymer. Expanding the polymer when being extruded from the nozzle alters the density of the manufactured object ([0038] To alter the density of the manufactured object, additives including chemical blowing agents and cellular expanding agents can be mixed together with the pellets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polymer of Fink be an expanded polymer, as taught by Kerrigan, for the benefit of altering the density of the manufactured object.
However, Fink modified with Kerrigan fails to teach applying a glue to the surface of the strand of expanded polymer.
In the same field of endeavor pertaining to a method for extrusion-based additive manufacturing, Waatti teaches applying a glue (heat-moldable material 156; Figure 3) to the surface of the strand of polymer ([0072] heat-moldable material 156 may act to fuse yarn 151 to an underlying substrate). There are instances when it is desirable to glue the strand of polymer to the surface ([0073] In some instances, it is desirable to selectively attach the yarn onto the base to allow for the yarn to have any number attachments to a base).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply a glue to the surface of the strand of expanded polymer of Fink modified with Kerrigan, as taught by Waatti, for the benefit of selectively attaching the expanded strand of polymer to the surface in instances where it is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743